

Exhibit 10.5


AMENDMENT NUMBER TEN TO
WAFER SUPPLY AGREEMENT


This Amendment Number Ten (the "Amendment"), effective as of August 26, 2020
(the "Amendment Effective Date"), amends the Wafer Supply Agreement effective
April 1, 2005, as amended by Amendment Number One effective December 19, 2008,
Amendment Number Two effective September 13, 2010, Amendment Number Three
effective February 1, 2012, Amendment Number Four effective April 1, 2015,
Amendment Number Five effective November 2, 2015, Amendment Number Six effective
December 8, 2015, Amendment Number Seven effective October 3, 2016, Amendment
Number Eight effective November 8, 2016, and Amendment Number Nine effective as
of October 1, 2017 (the "Agreement"') by and between:


POWER INTEGRATIONS, LTD. d.b.a. POWER INTEGRATIONS INTERNATIONAL, LTD., a Cayman
Islands corporation having a place of business at, P.O. Box 32322, 4th Floor,
Century Yard, Cricket Square, Elgin Avenue, George Town, Grand Cayman, Cayman
Islands ("POWER INTEGRATIONS")


and


SElKO EPSON CORPORATION, a Japanese corporation having a place of business at
281 Fujimi, Fujimi-machi, Suwa-gun, Nagano-ken, 399-0293 Japan ("SEIKO EPSON").


RECITALS
WHEREAS, pursuant to the terms of the Agreement, PI grants to SEIKO EPSON
licenses of certain of PI INTELLECTUAL PROPERTY for the sole purpose of POWER
INTEGRATIONS acquiring from SEIKO EPSON the fabrication and supply of WAFERS of
certain power IC products; and


WHEREAS, POWER INTEGRATIONS and SEIKO EPSON desire to amend the terms of the
Agreement; and


WHEREAS, in accordance with Section 18.10 of the Agreement, the Agreement may be
amended only by an instrument in writing duly executed by authorized
representatives of SEIKO EPSON and POWER INTEGRATIONS.


Now, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:


1



--------------------------------------------------------------------------------









AGREEMENT




1.The Agreement is adding Exhibit F.


Effective as of the Amendment Effective Date, all references in the Agreement to
"the Agreement" or "this Agreement" shall mean the Agreement as amended by this
Amendment. Except as expressly amended herein, the terms of the Agreement
continue unchanged and shall remain in full force and effect. This Amendment may
be executed in one or more counterparts, each of which shall be considered an
original, but all of which counterparts together shall constitute one and the
same instrument.




    IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date,




SEIKO EPSON CORPORATION
POWER INTEGRATIONS, LTD. d.b.a.
POWER INTEGRATIONS INTERNATIONAL, LTD Signature/s/ Nobuyuki
ShimotomeSignature/s/ Raja PetrakianName:Nobuyuki ShimotomeName:Raja
PetrakianTitle:Chief Operating OfficerTitle:PresidentDate:9/3/2020Date:September
3, 2020





2

